FILE COPY




                         Fourth Court of Appeals
                               San Antonio, Texas
                                      July 21, 2021

                                   No. 04-21-00244-CV

IN RE ELECTRIC RELIABILITY COUNCIL OF TEXAS, INC., and William L. Magness,

                From the 285th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2021CI04574
                     Honorable Solomon Casseb, III, Judge Presiding


                                     ORDER
    The Relators' Motion for Extension of Time to file Motion for Rehearing is hereby
GRANTED. The relators' motion for rehearing is due on or before August 5, 2021.



                                                 _________________________________
                                                 Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of July, 2021.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ, Clerk of Court